EXHIBIT 7.1 SEALE and BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com AGREEMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have reviewed the Form 8-K/A for Denarii Resources Inc. dated November 27, 2009, and are in agreement with management’s determination that the financial statements for the quarter ending September 30, 2009 were filed without review.For this reason, the previously issued financial statements included in the Company’s Form 10-Q for the period ended September 30, 2009 which was filed on or about November 23, 2009 should not be relied upon. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada April 20, Seale and Beers, CPAsPCAOB & CPAB Registered Auditors 50 S. Jones Blvd, Ste 202, Las Vegas, NV89107 (888)727-8251 Fax:
